DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/8/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-12 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Although the Specifications describes the shape of the reflection portion 250 to be frustoconical or flared, the Specifications does not describe that the recess has a circular contour to correspond to a cross section of the frustroconical form.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grandclerc (WO 2015/159030 A1) in view of Maitre (FR 2996905) in view of Park et al. (US 2016/0111606 A1).
Re claim 1, Grandclerc discloses a device comprising at least one light source (16); a screen (12) backlit by the light source; and a reflector (26) arranged between the light source and the screen such that an inner face of the reflector at least partly reflects the light emitted by the light source, wherein the reflector (26) defines a recess that receives the screen (12) such that the reflector has a zone of thermal contact with the screen. The contact area between the reflector and the screen comprises a zone of thermal contact.  Grandclerc does not disclose the device wherein the reflector has a thermal conductivity greater than 1 W.m-1.K-1.  
Maitre discloses a device wherein a reflector has a thermal conductivity greater than 1 W.m-1.K-1 (page 6, lines 14-18).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein a reflector has a thermal conductivity greater than 1 W.m-1.K-1 since one would be motivated by improved conductivity.  
Grandclerc also does not disclose the device wherein the reflector comprises a reflection portion that has a frustoconical form from the light source to the screen, and wherein the recess has a circular contour corresponding to a cross section of the frustoconical form.
Park et al. discloses a device wherein the reflector (440) comprises a reflection portion that has a frustoconical form from the light source (paragraph 0245), and wherein the recess (460) has a circular contour corresponding to a cross section of the frustoconical form (Fig. 19).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the reflector comprises a reflection portion that has a frustoconical form from the light source to the screen, and wherein the recess has a circular contour corresponding to a cross section of the frustoconical form since doing so would obtain a more uniform reflectivity.
Re claim 3, Grandclerc discloses the device wherein the reflector (26) extends along a main axis of extension and comprises a support portion, the support portion defining the recess that receives the screen (12) and comprising a flat portion at least partly forming the zone of thermal contact with the screen, and a rim which rises from the flat portion so as to surround the screen (Fig. 1), but does not disclose that the rim surrounds the screen along a circular contour.
Park et al. discloses a device wherein a rim surrounds the screen along a circular contour Fig. 25, ref. 610, 680).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein a rim surrounds the screen along a circular contour since doing so would obtain a more uniform reflectivity.
Re claim 4, Grandclerc discloses the device wherein the screen (12) is directly in contact with the reflector (26).
Re claim 5, Grandclerc discloses the device wherein the reflector (26) is closed on one side by the screen, on the other by a support (18) of the light source, such that the image-generating device forms an enclosure.
Re claims 6-8, Grandclerc does not disclose the device wherein an outer face of the reflector is provided with a plurality of heat-dissipation fins, wherein the heat dissipation fins and the reflector are of a single piece and wherein the heat dissipation fins cover at least 15% of the outer face of the reflector.
Maitre discloses a device wherein an outer face of a reflector is provided with a plurality of heat-dissipation fins (124), wherein the heat dissipation fins and the reflector are of a single piece. The reflector (106) and the heat dissipation film are formed in a single piece since they are fixedly attached to one another. Examiner takes official notice that a heat dissipating function increasing as the coverage of the heat dissipation fins increases is well known in the art. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein an outer face of the reflector is provided with a plurality of heat-dissipation fins, wherein the heat dissipation fins and the reflector are of a single piece since one would be motivated to cool the device.  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the device wherein the heat dissipation films cover at least 15% of the outer face of the reflector since obtaining a device wherein the heat dissipation fins covers at least 15% of the outer face of the reflector in order to obtain a high heat dissipating function is based on a result effective variable, requiring routine skill in the art.
Re claims 9 and 10, Grandclerc does not disclose the device wherein the reflector is produced in a metal material, wherein the reflector is produced in a filled polymer material.
Park et al. discloses a device wherein the reflector is produced in a metal material (paragraph 0236).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the reflector is produced in a metal material since one would be motivated to easily dissipate heat (paragraph 0236). 
Re claim 11, Grandclerc discloses the device comprising an image-generating device (10), and an image-projecting device for transmitting to a semi-transparent plate (126) the images generated by the image-generating device.
Re claim 12, Grandclerc disclose the device wherein the image projecting device comprises a mirror (225) arranged to reflect to the semi-transparent plate (126) the images generated by the image-generating device.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot due to new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD H KIM whose telephone number is (571)272-2294. The examiner can normally be reached M-F, 10 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD H KIM/Primary Examiner, Art Unit 2871